Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114


1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's claim amendments and IDS submission dated December 4, 2020 has been entered.


Allowable Subject Matter

1.	1.	The numbering of original claims 1-30 is maintained.  No claims have been canceled, and no new claims have been added.

2.	The following is an examiner’s statement of reasons for allowance:

The Office has considered Applicant’s IDS references filed post-allowance on 12/4/2020, and maintains the allowability of the application as none of the references of the IDS include re-allowed for the reasons stated previously on the Notice of Allowance dated 11/30/2020:

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Glenford Madamba whose telephone number is 571-272- 7989. The examiner can normally be reached on Monday-Friday 7:00AM-4: 30PM, first Fridays OFF. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, .contact the Electronic Business Center 




/GLENFORD J MADAMBA/Primary Examiner, Art Unit 2451